489 F.2d 700
Valerie LEWIS, by her next of kin, Mrs. Olive Lewisv.Ruth THOMAS, Principal, Charlotte Amalie High School, etal., Appellants.
No. 73-1023.
United States Court of Appeals, Third Circuit.
Argued Dec. 7, 1973.Decided Dec. 26, 1973.

Curtis E. Tatar, Deputy Asst. Atty. Gen., Dept. of Law, Charlotte Amalie, St. Thomas, V.I., for appellants.
Ronald T. Mitchell, Mitchell & Hunter, Charlotte Amalie, St. Thomas, V.I., for appellee.
Before MARIS, GIBBONS and WEIS, Circuit Judges.
OPINION OF THE COURT
MARIS, Circuit Judge.


1
This is an appeal by the defendants from an order of the district court granting a permanent injunction restraining the defendants from interfering with the attendance of the plaintiff in the 12th grade class at Charlotte Amalie High School during the school year 1971-1972 and ordering the defendants to expunge from their records all reference to the dismissal of the plaintiff and the failing grades given to her for the last semester of the school year 1970-1971.


2
It appears that pursuant to the injunction the plaintiff was permitted to complete the 12th grade and that she graduated from the high school in June 1972, prior to the taking of the appeal.  The appeal is, therefore, moot and must be dismissed on that ground.  While the dismissal of the defendants' appeal will allow the order of the district court to stand we note that under the law of the Virgin Islands, as set out in the Restatement of Judgments, 69(2),1 the order will not be conclusive against the defendants in a subsequent suit on a different cause of action.


3
The appeal will be dismissed as moot.


4
/1/ '69.  Effect of Appeal or Inability to Appeal.


5
.  .  .  .ffe


6
'(2) Where a party to a judgment cannot obtain the decision of an appellate court because the matter determined against him is immaterial or moot, the judgment is not conclusive against him in a subsequent action on a different cause of action.'  Restatement, Judgments 69.


7
Under 1 V.I.C. 4 this subsection of the Restatement states the common law rule in the Virgin Islands which is applicable to this case.